Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15: “a second side positioned opposite from the second side” should be replaced with “a second side positioned opposite from the first side”, as it is impossible for the second side to be positioned opposite from itself.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez et al. (US 9,743,746), herein referred to as ‘746.
For Claim 15, ‘746 discloses a bale carrying device (Column 3, Lines 52-53 and Figures 1-2) comprising: a handle portion (104, 110) defining a length and a width, the width being narrower than the length; a base portion (106), the handle portion (104, 110) attached to a top 
For Claim 16, ‘746 discloses the bale carrying device of claim 15, wherein the handle portion (104, 110), the base portion (106), and the binding catch (108a) are integrally formed by a monolithic body (as seen in Figures 1-2).
For Claim 17, ‘746 discloses the bale carrying device of claim 15, wherein: the binding catch (108a) is a first binding catch (108a); and a second binding catch (108b) is attached to the second side (wherein second binding catch 108b is indirectly attached to the second side B).
For Claim 18, ‘746 discloses the bale carrying device of claim 15, wherein the handle portion (104, 110) is positioned between the first side (A) and the second side (B, as seen in Annotated Figure 1).
For Claim 19, ‘746 discloses the bale carrying device of claim 15, wherein the base portion (106) curves upwards (as seen in Figure 2) from the handle portion (110, 104) to the first side (Annotated Figure 1: A).
For Claim 20, ‘746 discloses the bale carrying device of claim 15, wherein the handle portion (104, 110) defines a palm swell (114, as seen in Figure 2, Examiner notes that the term “palm swell” is given the broadest reasonable interpretation to mean a protrusion on a grip contoured to fit the shape of the hand).
For Claim 24, ‘746 discloses the bale carrying device of claim 15, wherein the binding catch (108a) is a first binding catch, and wherein the bale carrying device further comprises a second binding catch (108b) attached to the first side (wherein the second binding catch 108b is indirectly attached to the first side A).

    PNG
    media_image1.png
    513
    608
    media_image1.png
    Greyscale


Claims 1, 3-7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeRoux (US 5,992,803), herein referred to as ‘803.
For Claim 1, ‘803 discloses a carrying device capable of use with a bale comprising: a main body (Annotated Figure 2: A) defining a handle portion (B), the main body (A) defining a first end (C) and a second end (D) positioned opposite from the first end (A), the main body defining a first side (E) and a second side (F) positioned opposite from the first side (E), the handle portion (B) defining a length and a width, the length measured in a first direction extending between the first end (C) and the second end (D) the width measured in a second direction extending between the first side (E) and the second side (F), the width (between E and 
For Claim 3, ‘803 discloses the carrying device capable of use with a bale of claim 1, wherein the first binding catch (G) extends from the handle portion (B) of the main body (A, as seen in Annotated Figure 2).  
For Claim 4, ‘803 discloses the carrying device capable of use with a bale of claim 1, wherein the first binding catch (G) extends from a base portion (I) of the main body, and wherein the handle portion (B) extends from the base portion (I).  
For Claim  5, ‘803 discloses the carrying device capable of use with a bale of claim 4, wherein an upper catch portion (J) of the first binding catch (G) extends upwards from a top side of the base portion (I).  
For Claim 6, ‘803 discloses the carrying device capable of use with a bale of claim 1, wherein a protruding portion (J) of the first binding catch (G) extends upwards from the main body (A).  
For Claim 7, ‘803 discloses the carrying device capable of use with a bale of claim 1, wherein the first binding catch (wherein the first binding catch encompasses both G and G2) extends from the first end (C) to the second end (D).
For Claim 21, ‘803 discloses the carrying device capable of use with a bale of claim 1, further comprising a third binding catch (G2) extending from the first side (E) of the main body (A), the third binding catch (G2) positioned along the first side (E) between the first binding catch (G) and the second end (D).

    PNG
    media_image2.png
    901
    774
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over LeRoux (US 5,992,803), herein referred to as ‘803, as applied to claims 1-7 and 21, in view of  Martinez et al. (US 9,743,746), herein referred to as ‘746.
For Claims 8-14 and 22-23, ‘803 discloses all the limitations of a carrying device capable of use with a bale as outlined above with respect to claims 1-7 and 21. ‘803 further discloses grasping the handle portion, engaging the binding catch with a strap of the item to be carried, lifting the item to be carried with the carrying device, positioning the strap of the item to be carried between the handle portion and the upper portion of the binding catch, placing the strap of the item to be carried over a top side of a base portion of the main body, placing the strap of the item to be carried over a protruding portion of the binding catch, placing the strap of the item to be carried over the protruding portion of the binding catch between the main body and the end portion of the binding catch, engaging a second strap of an item to be carried with a second 
‘803 does not disclose wherein the carrying device engages a binding of a bale and a bale is lifted. As described above, ‘803 instead teaches wherein the carrying device engages straps of an item (for example a plastic grocery bag) to be lifted and carried. 
‘746 teaches using a bag carrier to lift and carry bales having ties or wires (Column 3, Lines 52-53), wherein ties and wires are a type of binding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the bag carrying device of ‘803 in a similar method as disclosed by ‘803 to lift and carry bales and to engage the carrying device with the binding of the bale to do so. One would be motivated to use the carrying device in such a way in order to reduce the pressure on the hands of a user under the weight of a heavy hay bale applied directly by a binding and instead spread that weight across the disclosed carrying device, thereby allowing a user to easily lift and carry bales from location to location without having to endure the pain associated with carrying the binding of the bales with the fingers. 
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Jeffrey O'Brien/Primary Examiner, Art Unit 3677